COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JAREN, L.L.C.,


                            Appellant,

v.

MARIETTA DIANA RODRIGUEZ AND
ROBERT WARICK, INDEPENDENT
ADMINISTRATOR OF THE ESTATE
OF DESTINY RODRIGUEZ,
DECEASED, AND TIFFANY
MICHELLE RODRIGUEZ AND BNSF
RAILWAY COMPANY,

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00041-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas

(TC# 2008-413)

MEMORANDUM OPINION

 Pending before the Court is an agreed motion to dismiss this appeal pursuant to Tex. R. App.
P. 42.1(a)(2) because the parties have entered into a settlement agreement and have agreed that the
appeal should be dismissed.  We grant the motion and dismiss the appeal.  Pursuant to the parties'
agreement, costs are assessed against the party by whom incurred.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice

April 14, 2010

Before Chew, C.J., McClure, and Rivera, JJ.